Citation Nr: 0007992	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  96-30 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved death pension 
benefits in the amount of $4,712.93.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from January 1944 to May 1946.  
The veteran died in November 1950.  The appellant is his 
surviving spouse.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Regional Office (RO) of the VA in New York, New York.  



REMAND

This overpayment was apparently created because the appellant 
failed to report to the VA interest income that she received 
in 1989.  The appellant does not dispute the creation of the 
debt; however, she does assert that she does not understand 
how this debt was created.  As such, the Board finds that the 
creation of the overpayment should be explained to her in 
greater detail.  Thereafter, the appellant should be 
requested to provide detailed information regarding her 
income in 1989.  She should indicate all sources and amounts 
of income received during that year.  If she did inaccurately 
report her 1989 income on her Eligibility Verification Report 
(EVR) for 1989, she should indicate the reasons why.  

In addition, the Board notes that the appellant's request for 
waiver was denied on the basis that she was at fault for not 
timely advising the VA of her accurate income for 1989.  
However, it was further noted that the element of hardship 
could not be considered since the appellant did not submit a 
financial status report.  The appellant has indicated that 
repayment of the debt will cause financial hardship and she 
would like the opportunity to submit her financial status 
report.  Accordingly, she should be provided the opportunity 
to do so.  Thereafter, her claim for waiver should be 
reviewed by the Committee with consideration given to the 
element of hardship.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should provide the appellant 
with a detailed explanation of how the 
overpayment at issue was created.  In 
addition, in that letter, the appellant 
should be requested to submit detailed 
information regarding her income in 1989.  
She should indicate all sources and 
amounts of income received during that 
year.  If she did inaccurately report her 
1989 income on EVR for 1989, she should 
indicate the reasons why.  The appellant 
should also be requested to submit a 
complete and current financial status 
report.  

2.  The Committee should readjudicate the 
appellant's claim for entitlement to a 
waiver of the recovery of an overpayment 
of VA improved death pension benefits in 
the amount of $4,712.93 to include 
consideration of the element of financial 
hardship  If any action taken is adverse 
to the appellant, she should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  She 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




